Citation Nr: 1827196	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  17-44 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an earlier effective date prior to April 4, 2016, for the grant of service connection for tinnitus.

2.  Entitlement to an earlier effective date prior to April 4, 2016, for the grant of service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to an earlier effective date prior to April 4, 2016, for the grant of service connection of traumatic brain injury (TBI).

4.  Entitlement to an earlier effective date prior to April 4, 2016, for the grant of service connection for right hand paresthesia.

5.  Entitlement to an earlier effective date prior to April 4, 2016, for the grant of service connection for hypertension.



REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from January 2008 to February 2011.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2016 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  VA received the Veteran's intent to file a claim for service connection for tinnitus, PTSD, TBI, right hand paresthesia and hypertension on March 31, 2015.

2.  VA received the Veteran's claim for service connection for tinnitus, PTSD, TBI, right hand paresthesia and hypertension on April 4, 2016. 



CONCLUSION OF LAW

The criteria for the assignment of an effective date prior to April 4, 2016, for the grant of service connection for a tinnitus, PTSD, TBI, right hand parathesia and hypertension have not been met.  38 U.S.C.  §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.155, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  

Early Effective Dates

An award of direct service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim is received within one year of separation from service.  Otherwise, except as specifically provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C. § 5110 (a); 38 C.F.R. § 3.400 (2017). 

For claims received prior to March 24, 2015, a "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit and VA is required to identify and act on informal claims for benefits.  38 C.F.R. §§ 3.1 (p), 3.155(a) (2014); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Pursuant to 38 C.F.R. § 3.155, any communication or action indicating intent to apply for one or more VA benefits, including statements from a veteran's duly authorized representative, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1 (p) (2014) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1 (r) (2014 and 2017).

Effective March 24, 2015, a change in regulation requires claims be filed on standard forms, eliminating constructive receipt of claims and informal claims.  See 38 C.F.R. §§ 3.1 (p), 3.150, 3.155, 3.160(a) (2017).  Instead of informal claims, the new regulation provides that a claimant may request an application for benefits, upon receipt of which, the Secretary shall notify the claimant of the information necessary to complete the application form or form prescribed by the Secretary.  38 C.F.R. § 3.155 (a) (2017).  Non-standard narrative communications/submissions - previously construed as informal claims - will be considered a request for an application for benefits.  Standard Claims and Appeals Forms, 79 Fed. Reg. 57660, 57661 (Sept. 25, 2014) (where a claimant submits an informal claim, VA will deem it a request for an application for benefits).

The regulation also allows a claimant to submit an intent to file a claim, and VA may recognize the receipt date of the intent to file a claim as the date of claim so long as VA receives the successfully completed claim form within a year.  38 C.F.R. § 3.155 (b) (2016).  There are three ways in which a claimant may submit an intent to file a claim: (i) saved electronic application - when an application otherwise meeting the requirements of paragraph (b) is electronically initiated and saved in a claims - submission tool with a VA web-based electronic claims application system, (ii) written intent, signed and dated on the intent to file a claim form prescribed by the Secretary, and (iii) oral intent communicated to designated VA personnel, recorded in writing, and documented in the claimant's records.  Id.  


The Veteran contends that the RO should have assigned an earlier effective date prior to April 4, 2016, for the grant of service connection for tinnitus, PTSD, TBI, right hand parastheisa and hypertension.  Specifically, the Veteran contends that his effective date should be March 31, 2015, the date that VA received his intent to file.

Upon review, the record confirms that on March 31, 2015 VA did receive documentation (VA Form 21-0966, Intent to File a Claim) from the Veteran indicating an intent to file a claim .  However, there is no evidence showing that a claim form was received from the Veteran within a year thereafter as required by 38 C.F.R. § 3.155 (b).  The Veteran asserts that he attempted to submit the claim online for a number of hours on March 31, 2016 but was unsuccessful and that he did the only thing he could which was put the claim in the mail.  The claim was date stamped as being received by VA on April 4, 2016.  The Vetarans contends that because he put the claim in the mail before midnight on March 31, 2016 his claim should be considered timely filed.  

While the Board is sympathetic to the Veteran's position, the law clearly states that the date of claim for VA purposes is the date the claim is received, rather than the date the claim is postmarked or mailed.  See 38 C.F.R. § 3.1 (r). In so finding, the Board certainly acknowledges the Veteran's citation to language indicating the postmark date would be used to determine whether a substantive appeal was timely filed.  However, the language cited does not pertain to the governing regulations regarding when claims are deemed received for purposes of establishing an effective date, pursuant to 38 C.F.R. § 3.400.

Consequently, there is no basis for awarding an effective date prior to April 4, 2016, for the grant of service connection for tinnitus, PTSD, TBI, right hand parathesia and hypertension and the claim is denied.



ORDER

1.  An earlier effective date for the grant of service connection for tinnitus is denied.

2.  An earlier effective date for the grant of service connection for PTSD is denied.

3.  An earlier effective date for the grant of service connection for TBI is denied.

4.  An earlier effective date for the grant of service connection for right hand parathesia is denied.

5.  An earlier effective date for the grant of service connection for hypertension is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


